Title: From George Washington to James McHenry, 30 June 1799
From: Washington, George
To: McHenry, James



PrivateDear Sir,
Mount Vernon 30th June 1799

Your favours of the 24th & 25th instant have been received.
For the Stars, enclosed in the latter, I thank you. The amount of cost, Six dollars, is herein remitted. I preferred sending a Columbia Bank note for a dollar, to one of Silver (in a letter), as it can readily be exchanged for the latter, and the other Banks issue no notes under five dollars.
For the Box which accompanied the letter of the 24th I feel much obliged. I have not had time yet to examine, and compare the figures with the Instructions; but primæ faciæ, there is something curious, and I dare say useful in the design.
I shall send up to Alexandria on Wednesday; but shall feel no disappointmt if my Uniform is not there. With very grt esteem & regard—I am—Dear Sir Your Most Obedt & Affecte Hble Ser⟨vt⟩

Go: Washington

